Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 5, 2015.




                                   In The

                  Fourteenth Court of Appeals

                            NO. 14-14-00895-CV


CYPRESS CREEK EMERGENCY MEDICAL SERVICES ASSOCIATION,
   SEAN THOMAS RICHARDSON, AND WILLIAM HENRY MAY,
                      Appellants

                                     V.
        BARBARA COATS, INDIVIDUALLY, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON, DECEASED
AND AS HEIR TO THE ESTATE OF JAMAIL AMRON, DECEASED; AND
  ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE ESTATE OF
             JAMAIL AMRON, DECEASED, Appellees

                  On Appeal from the 61st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-55551

               MEMORANDUM                    OPINION

     This is an accelerated appeal from two interlocutory orders signed October
14, 2014. On December 2, 2014, this court referred the case to mediation. On
January 30, 2015, appellants filed a motion to dismiss the appeal because the case
settled at mediation. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                         2